Order denying defendant’s motion to open her default reversed on the law and the facts, motion granted, and judgment vacated, without costs, upon the ground that it satisfactorily appears to us that at the time the inquest was taken the defendant was a sick woman and that her application for a brief postponement should not have been refused. The appeal from the judgment is dismissed, without costs. The order of this court will direct the plaintiff to pay pendente lite to the defendant fifteen dollars per week, commencing April 24,1933, future payments of said amount to be made on Monday of each week, such sum being for the support of the children of the marriage; and also to pay, beginning May 1, 1933, the sum of thirty-five dollars each month for rent of premises in which the said children reside and shall reside; defendant to be denied any alimony until her right thereto is determined after trial. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.